Exhibit 10.4

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is entered into as of January 19,
2006 by and between by and between Lompoc Land Company LLC (the “Company”), a
wholly owned subsidiary of Plains Exploration & Production Company (“PXP”), and
Cook Hill Properties LLC (“Consultant”).

 

BACKGROUND:

 

A. PXP will contribute to the Company that certain surface estate of land not to
exceed 405 acres comprised of all of parcels 14 and 15 and those portions of
parcels 3 and 16 lying west of Harris Grade Road as reflected in the parcel map
attached as Exhibit A, being a portion of the property described more fully in
Exhibit A.1, located in Santa Barbara County, California (the “Lompoc Surface
Estate”), and PXP will retain all right, title and interest in and to any
Mineral Rights (as defined below).

 

B. Consultant has a management team with expertise in the entitlement and
development of residential communities in Southern California and the Company
desires that Consultant assist the Company with the entitlement and development
of the Lompoc Surface Estate and Consultant desires to do so.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

“Costs” means the following: all costs, expenses, fees, charges and losses
related to and applicable to the Lompoc Surface Estate which are, or are to be,
or have been, paid, delivered and/or incurred by the Company, by DevelopmentCo
or by PXP, whether before or after any Entitlements are obtained (without
duplication), including, without limitation: (i) all costs, fees and expenses
relating to Entitlements, (ii) all salaries and other general and administrative
and operating expenses of the Company and DevelopmentCo (including expense
reimbursements paid under this Agreement with respect to the Consultant
Services), but not including any salaries or other expenses of PXP personnel,
(iii) expenses, fees and costs relating to the ownership, development,
entitlement, improvement, subdivision, management and land preparation of the
Lompoc Surface Estate, including costs, expenses, fines or other liabilities
arising out of any suits, claims, administrative or other proceedings against
Company or its affiliates and equity holders relating to the Lompoc Surface
Estate imposed or initiated by a governmental authority or any other person or
entity; provided, that this clause (iii) shall not include any costs, expenses,

 

1



--------------------------------------------------------------------------------

fines or other liabilities arising out of any suits, claims, administrative or
other proceedings relating to (a) PXP’s exploitation of the Mineral Rights or
(b) Excluded Mineral Rights Costs, (iv) all property taxes (excluding those
applicable to the Mineral Rights), (v) all costs, fines and expenses of any
environmental clean-up or remediation of the Lompoc Surface Estate (other than
Excluded Mineral Rights Costs), including liabilities arising out of any suits,
claims, administrative or other proceedings relating thereto, (vi) expenses
incurred in connection with the collection of any amounts owed to the Company by
any person, (vii) all professional fees, including attorneys, accountants,
agents, appraisers, consultants, environmental experts and other consultants,
incurred in connection with the ownership, development, entitlement,
improvement, subdivision, management, or land preparation of the Lompoc Surface
Estate, (viii) all financing costs and fees, including interest, points and loan
fees, and amounts payable by the Company to any third party in connection with
any form of equity financing or investment by third party in connection with the
development and maintenance of the Lompoc Surface Estate; provided, that this
clause (viii) shall not include any such financing that is non-recourse to PXP,
(ix) a consulting fee to Lodwrick Cook of $1 per month; and (x) all costs
associated with any sale, disposition or transfer (or any proposed sale,
disposition or transfer) of any portion of the Lompoc Surface Estate, including
marketing, legal and accounting fees, brokerage fees, sale commissions, bank
charges, transfer fees, custodial fees, costs, closing costs, escrow fees, and
other related costs and expenses. Notwithstanding the foregoing, it is agreed
that (a) costs incurred to the date hereof shall not exceed $2.5 million in the
aggregate, (b) the Entitlement Fee (as defined in Section 4.1) shall not be
included in the definition of Costs and (c) Costs shall not include any costs,
expenses, fees, charges and losses incurred by DevelopmentCo or PXP relating to
the ownership, development and entitlement of PXP’s real property located in the
City of Montebello, California and in San Luis Obispo County, California which
are included in “Costs” under either of the respective Consulting Agreements
entered into as of even date herewith.

 

“DevelopmentCo” means Cane River Development LLC, a Delaware limited liability
company.

 

“Entitlement” means that the Company has obtained all of the Entitlements.

 

“Entitlements” means all permits, licenses, approvals and other administrative
certifications and satisfaction of other requirements (federal, state and local)
as may be reasonably necessary to commence and carry out the development of the
Lompoc Surface Estate as a residential project, in accordance with such
development plans and development budgets as may be, from time to time, proposed
by the Consultant and approved by the Company in the Company’s reasonable
discretion as evidenced by formal written resolutions of the Company. Without
limiting the scope of the forgoing, Entitlements shall include the following
permits, licenses, approvals and other administrative certifications: (i) the
Final Environmental Assessment/§404 Permit to be issued by the U. S. Army Corps
of Engineers; (ii) final permits from the Regional Water Quality Control Board
and the California Department of Fish & Game; (iii) a final Environmental Impact
Report to be issued by Santa Barbara County, California; (iv) the final
Development Agreement (including A level and final B Level maps); and
(v) Redevelopment Agreement with Santa Barbara County.

 

2



--------------------------------------------------------------------------------

“Entitlement Date” means the date, if any, on which the Company has actually
obtained all the Entitlements.

 

“Excluded Mineral Rights Costs” means all costs, expenses and liabilities
(i) relating to environmental liabilities or conditions of the Lompoc Surface
Estate and Mineral Rights which PXP has actual knowledge as of the date hereof,
and (ii) resulting from PXP’s exploitation of the Mineral Rights during the
period subsequent to the date hereof, provided, however, costs associated with
plugging oil wells which have previously been plugged and abandoned by PXP shall
not constitute Excluded Mineral Rights Costs.

 

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls (“PCBs”) and
compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; radon; Mold; toxic or mycotoxin spores; any substance the presence of
which on the property is prohibited by any federal, state or local authority;
any substance that requires special handling under any Hazardous Materials Law;
and any other material or substance (whether or not naturally occurring) now or
in the future that (i) is defined as a “hazardous substance,” “hazardous
material,” “hazardous waste,” “toxic substance,” “toxic pollutant,” “solid
waste,” “pesticide,” “contaminant, “ or “pollutant” or otherwise classified as
hazardous or toxic by or within the meaning of any Hazardous Materials Law, or
(ii) is regulated in any way by or within the meaning of any Hazardous Materials
Law.

 

“Hazardous Materials Law” means all federal, state, and local laws, ordinances
and regulations and standards, rules, policies and other governmental
requirements, rules of common law (including without limitation nuisance and
trespass), consent order, administrative rulings and court judgments and decrees
or other government directive in effect now or in the future and including all
amendments, that relate to Hazardous Materials or to the protection or
conservation of the environment or human health, including without limitation
those relating to industrial hygiene, or the use, analysis, generation,
manufacture, storage, discharge, release, disposal, transportation, treatment,
investigation or remediation of Hazardous Materials. Hazardous Materials Laws
include, but are not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. Section 9601, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., the Toxic
Substance Control Act, 15 U.S.C. Section 2601, et seq., the Clean Water Act, 33
U.S.C. Section 1251, et seq., and the Hazardous Materials Transportation Act, 49
U.S.C. Section 5101, et seq., the Superfund Amendments and Reauthorization act,
the Solid Waste Disposal Act, the Clean Water Act, the Clean Air Act, the Toxic
Substances Control Act, the Occupational Safety and Health Act, and their state
analogs

 

“Laws” means any law (statutory, common, or otherwise), constitution, treaty,
convention, ordinance, equitable principle, code, rule, regulation, executive
order, or other similar authority enacted, adopted, promulgated, or applied by
any governmental authority, each as amended and now and hereinafter in effect.

 

3



--------------------------------------------------------------------------------

“Mineral Rights” means all surface and subsurface rights to and ownership of
(along with the rights of surface entry to extract) all minerals, oil and gas
in, on under and around the land constituting the Lompoc Surface Estate as more
fully described in Exhibit B hereto.

 

“Net Profits” means, at any time, the (a) the sum of all gross cash proceeds
received by the Company from the sale(s) of the Lompoc Surface Estate or any
portion thereof (including non-refundable amounts irrevocably received for
granting options to a buyer), minus (b) all Costs and minus (c) an amount equal
to 20% of the aggregate Costs, provided that “Costs” for purposes of this clause
(c) only shall not include any consulting fees paid to Lodwrick Cook. For
purposes of determining Net Profits, no Net Profits will be deemed received with
respect to any promissory note until and only to the extent that cash payments
are actually received by the Company on such promissory note.

 

“Senior Management of Consultant” shall mean Lodwrick Cook, John Markley or any
other senior management individuals of Consultant that are reasonably acceptable
to the Company.

 

ARTICLE II

 

ENGAGEMENT; TERM

 

SECTION 2.1. Engagement as Independent Contractor. The Company hereby retains
Consultant and Consultant hereby accepts such retention, as an independent
contractor to provide the Consultant Services (as defined below). Consultant
shall be and at all times relevant hereto remain an independent contractor of
the Company.

 

SECTION 2.2. Term. This Agreement shall remain in effect from the date hereof
until the earlier to occur of (the “Termination Date”): (i) termination by the
Company in accordance with ARTICLE V or (ii) sale, transfer or other disposition
of all of the Company’s right, title and interest in the Lompoc Surface Estate,
the collection of all sales proceeds in connection therewith (including any that
are deferred) and the making of any payment which may be due under Article IV in
connection therewith. Subject to the Company’s obligations pursuant to
Section 5.1 in connection with a termination without Cause, upon termination,
the Company shall thereafter have no further obligations to Consultant and
Consultant shall have no further obligations to the Company under ARTICLE III
for future Consultant Services.

 

ARTICLE III

 

CONSULTANT SERVICES

 

SECTION 3.1. Consultant Services. Consultant hereby agrees to provide the
following services to the Company and DevelopmentCo from and after the date
hereof until the Termination Date (the “Consultant Services”), all subject to
the direction, oversight and approval of the Company in its reasonable
discretion:

 

(a) expertise, advice, guidance, management, recommendations and other
assistance in obtaining the Entitlements and plans for development of the Lompoc
Surface Estate;

 

4



--------------------------------------------------------------------------------

(b) coordinate, meet, negotiate and interact with local, state and federal
regulatory authorities regarding the Entitlements and development, including
preparation and filing of all necessary applications, filings, permit requests
and other documentation as may be required in connection with obtaining the
Entitlements;

 

(c) regularly report to the Company and DevelopmentCo regarding the status of
the Entitlement process, and provide such information and progress updates
regarding the Entitlements as may be requested by the Company, including weekly
progress reports and monthly reports to PXP management, critical path schedules,
cost estimates and budget refinements;

 

(d) preparation of budgets, financial models and forecasts regarding the
Entitlements process and development (provided that no budget shall be deemed
approved by the Company unless formally adopted in writing by the Company in
accordance with this Agreement in its reasonable discretion);

 

(e) assist the Company and DevelopmentCo in identifying sources of third party
financing for development after the Entitlement Date, and, subject to formal
written approval of the Company, negotiate the terms of any financings with such
sources;

 

(f) infrastructure planning;

 

(g) manage community and public affairs relating to obtaining the Entitlements
and development;

 

(h) negotiate and arrange for the services of third party contractors;

 

(i) development of a post-Entitlement Date plan of development, including
budgets, financing and marketing plans;

 

(j) prepare, or cause to be prepared such environmental and neighborhood impact
studies or reports, engineering surveys, hazardous substance reports,
preliminary plans and specifications, as may be requested by the Company or
DevelopmentCo in connection with the Entitlement process and development;

 

(k) perform, or cause to be performed, an analysis of the market and demographic
environment to determine the feasibility of development plans under
consideration by the Company;

 

(l) the services of Lodwrick Cook to serve as CEO of DevelopmentCo, except in
the case of death or legal disability, and such other individuals who are
approved by DevelopmentCo and are reasonably qualified for the services to be
performed;

 

5



--------------------------------------------------------------------------------

(m) provide ongoing access to the management services of the Senior Management
of Consultant; and

 

(n) such other management and consulting services as the Company and/or
DevelopmentCo may reasonably request in connection with the Entitlement and
development of the Lompoc Surface Estate.

 

SECTION 3.2. Nature of Services. The Consultant Services will be provided at the
direction and control of the Company, and shall be directly supervised by the
senior management of Consultant, including, without limitation, Lodwrick Cook.
The Consultant Services will be provided directly or through third parties
approved by the Company in its reasonable discretion. The Consultant Services
shall be performed in a diligent and timely manner, and shall be of a type and
at a service level substantially equivalent to services provided by other real
estate and development companies in the marketplace in connection with real
estate development and entitlement transactions of a similar size. Consultant
shall use commercially reasonable efforts to ensure that each employee, officer,
and consultant of Consultant who performs any Consultant Services shall be
reasonably qualified to perform the Consultant Services that such individual is
performing.

 

SECTION 3.3. Budgets; Expenses. The Company hereby agrees that it shall fund
100% of the costs and expenses of Entitlement that are specifically authorized
in any entitlement budget that is prepared under the direction of the Consultant
and approved by DevelopmentCo and the Company in its reasonable discretion (each
an “Approved Entitlement Budget”). To the extent that the Company requests
Consultant Services that include the services of the support staff of Consultant
(including insurance, personnel, accountants, paralegals, attorneys and
regulatory staff) such Approved Entitlement Budget will include reimbursement
for any out-of-pocket expenses incurred in connection therewith. Budgets will be
prepared on an annual basis and may include salaries and other general and
administrative expenses anticipated for the next calendar year, estimated costs
and expenses of the dedicated project manager. Except as otherwise agreed to
herein or in writing, Consultant and the Company agree that the services of
Lodwrick Cook and other senior managers of Consultant will be provided without
compensation from PXP, the Company or DevelopmentCo. For purposes of
clarification, the Company shall have no obligation to fund any Consultant,
DevelopmentCo or third party expenses unless such amounts are budgeted and
approved in advance by DevelopmentCo and the Company. Consultant shall provide
the board of directors of DevelopmentCo and the Company with quarterly
comparisons of budgeted to actual expenses. The Consultant or the Company may
propose an amendment to any Approved Entitlement Budget at any time and from
time to time as changing circumstances may dictate. Any such amendment must be
approved by DevelopmentCo, the Consultant and the Company in their reasonable
discretion. For purposes of this Agreement, all approvals. consents or
authorizations of DevelopmentCo required or permitted by this Agreement shall
require the approval of a majority of board of directors of DevelopmentCo.

 

SECTION 3.4. Management Power Reserved to the Company. This Agreement shall not
constitute a delegation by the Company of authority with respect to the
Entitlement and development of the Lompoc Surface Estate or otherwise.
Consultant specifically understands and agrees that this Agreement shall not be
deemed to grant or imply that Consultant is

 

6



--------------------------------------------------------------------------------

authorized to sign, contract, deal or otherwise act in the name or on behalf of
the Company except as may be expressly authorized for any specific purpose by
the Company in writing hereafter in the Company’s reasonable discretion. Without
limiting the foregoing and subject to the Company’s obligations set forth in
Section 3.5, Consultant acknowledges that the Company shall have sole and
absolute discretion to make all decisions with respect to the Lompoc Surface
Estate, including decisions with respect to: (i) the timing, type and amount of
costs and expenses to be incurred on behalf of or invested in the Company or the
Lompoc Surface Estate, including costs of Entitlement, scope of development and
whether to modify, continue with, or delay pursuit of development or
Entitlements, and sources and uses of additional debt or equity financing, and
(ii) timing, terms and conditions of any sale, transfer or other disposition of
any right title or interest in the Lompoc Surface Estate.

 

SECTION 3.5. Obligations of the Company. The Company agrees to use its
reasonable efforts to work with the Consultant toward receipt of the
Entitlements and the development and/or sale of the Lompoc Surface Estate;
provided, however, the parties hereto agree and acknowledge that PXP intends to
maximize the value of the Mineral Rights and to develop such Mineral Rights and
further agree that the development and/or sale of the Lompoc Surface Estate
shall be subject to the rights of PXP set forth in Section 8.14.

 

SECTION 3.6. (a) Limitation On Consultant’s Liability. The Company acknowledges
that the Consultant is not acting as a general contractor, architect or real
estate broker for the Company and shall not be required to perform, nor shall it
perform, services for which a general contractor’s, architect or broker’s
license is required. In addition, and except in the event of any gross
negligence or willful misconduct by Consultant which directly and materially
contributes to such defect or deficiency, the Company acknowledges and agrees
that the Consultant shall have no liability to the Company whatsoever for
(i) any defects or deficiencies in any plans, permits, entitlements, drawings,
specifications, blueprints or other documents, items or work-product of any kind
or nature prepared or generated by any third-party in connection with the
development of the Lompoc Surface Estate (it being agreed that the Company shall
look solely to the preparer of such item or others for such defect, and not to
the Consultant), or (ii) any defects or deficiencies in any materials, work,
workmanship or improvements of any kind or nature constructed, made a part of,
incorporated into, undertaken, utilized or otherwise involved with any Lompoc
Surface Estate, whether or not such work, materials, improvements or items were
inspected by the Company (it being agreed that the Company shall look solely to
the supplier or installer of such item, the party undertaking such work and/or
others for such defect, and not to the Consultant). Further, the Consultant
makes no assurance that it will be able to obtain the Entitlements and the
Consultant shall have no liability whatsoever to the Company should the
Consultant be unable to obtain any of the Entitlements.

 

(b) Limitation On the Company’s Liability. Consultant acknowledges that the
Company is not acting as a general contractor, architect or real estate broker
and shall not be required to perform, nor shall it perform, services for which a
general contractor’s, architect or broker’s license is required. In addition,
and except in the event of any gross negligence or willful misconduct by the
Company which directly and materially contributes to such defect or deficiency,
Consultant acknowledges and agrees that the Company shall have no liability to
Consultant whatsoever for (i) any defects or deficiencies in any plans, permits,
entitlements,

 

7



--------------------------------------------------------------------------------

drawings, specifications, blueprints or other documents, items or work-product
of any kind or nature prepared or generated by any third-party in connection
with the development of the Lompoc Surface Estate (it being agreed that
Consultant shall look solely to the preparer of such item or others for such
defect, and not to the Company), or (ii) any defects or deficiencies in any
materials, work, workmanship or improvements of any kind or nature constructed,
made a part of, incorporated into, undertaken, utilized or otherwise involved
with any Lompoc Surface Estate, whether or not such work, materials,
improvements or items were inspected by the Company (it being agreed that
Consultant shall look solely to the supplier or installer of such item, the
party undertaking such work and/or others for such defect, and not to the
Company). Further, the Company makes no assurance that it will be able to obtain
the Entitlements and the Company shall have no liability whatsoever to the
Consultant should any of the Entitlements not be obtained and the subsequent
sale of the Lompoc Surface Estate not be completed, except as specifically
provided herein.

 

SECTION 3.7. Cooperation. The Company and the Consultant shall reasonably
cooperate with each other in order to accomplish the purposes stated herein. The
Company further agrees that it shall execute and deliver all applications, maps,
plans, drawings, contracts, and other documents and instruments reasonably
necessary to the development process and the Entitlements, as reasonably
requested by Consultant and approved by the Company.

 

ARTICLE IV

 

CONSIDERATION

 

SECTION 4.1. Consideration. Subject to the terms and conditions set forth
herein, as consideration for the Consultant Services, from and after the
Entitlement Date, the Company shall pay to Consultant an amount (the
“Entitlement Fee”) equal to 15% of the Net Profits less $5 million; provided,
however, that in the event that the Net Profits received exceed $225 million,
the Entitlement Fee shall be equal to 20% of the Net Profits received less $7.5
million. In no event, however, shall the Entitlement Fee be less than $1.00. The
Entitlement Fee (if any) shall be the sole and exclusive consideration and/or
compensation of any kind to Consultant; provided, however, that the Company
shall reimburse Consultant for costs and expenses incurred by Consultant that
are included in an Approved Entitlement Budget. Notwithstanding anything to the
contrary herein or elsewhere, subject to Section 4.2, no Entitlement Fee shall
be due or payable to Consultant unless the closing of a sale of all or a portion
of the Lompoc Surface Estate generating Net Profits shall have actually taken
place (whether or not any failure to enter into a sale transaction or any
failure to actually close a sale transaction is due to any action or inaction by
the Company or any other person or entity or for any other reason).

 

SECTION 4.2. Payments. To the extent the Company receives funds from the sale(s)
of the Lompoc Surface Estate, prior to making any payments to Consultant the
Company shall reimburse itself, DevelopmentCo and/or PXP for all Costs funded by
the Company, DevelopmentCo and/or PXP plus an amount equal to 20% of such Costs.
Amounts payable by the Company to Consultant pursuant to Section 4.1 will be
paid to Consultant periodically if and

 

8



--------------------------------------------------------------------------------

when Net Profits are received by the Company within 30 days after the Company
receives any funds that constitute Net Profits, by wire transfer of immediately
available funds, provided however that in the event of a sale of all or any
portion of the Lompoc Surface Estate prior to the Entitlement Date any amounts
payable to Consultant pursuant to Section 4.1 and this Section 4.2 shall be
retained by the Company in an escrow account until the Entitlement Date;
provided, further, that the Company may, in its good faith reasonable
discretion, withhold from any payments a portion of Net Profits representing a
reserve against future commitments, expenses and contingent liabilities relating
to the Entitlement or development of the Lompoc Surface Estate as are set forth
in any Approved Entitlement Budget; provided, however, when such reserves are no
longer needed by the Company in its reasonable discretion, they shall be deemed
cash proceeds for the purpose of calculating Net Profits.

 

SECTION 4.3. Adjustment. (a) Upon the actual date which the last portion of the
proceeds from the sale of the Lompoc Surface Estate is received by the Company,
the Company shall calculate the Net Profits. In the event that the aggregate sum
of all amounts paid by the Company to Consultant pursuant to Sections 4.1 and
4.2 of this Agreement (other than the reimbursement of Costs) exceed (i) in the
event that Net Profits are less than $225 million, 15% of Net Profits as of such
date less $5 million, or (ii) in the event that aggregate Net Profits exceed
$225 million, 20% of Net Profits as of such date less $7.5 million, then
Consultant shall pay to the Company an amount equal to such excess by wire
transfer of immediately available funds to an account designated by the Company
within 15 days of the Company’s notification of its determination of Net
Profits; provided, however, that in no event shall amounts payable by Consultant
pursuant to this Section 4.3 exceed the aggregate amount of payments previously
paid to Consultant pursuant to this Agreement.

 

(b) In the event that the aggregate amount of Entitlement Fees paid to
Consultant pursuant to Sections 4.1 and 4.2 hereof (other than the reimbursement
of Costs) is less than (i) in the event that Net Profits are less than $225
million, 15% of Net Profits as of such date less $5 million, or (ii) in the
event that aggregate Net Profits exceed $225 million, 20% of Net Profits less
$7.5 million, then the Company shall pay to Consultant an amount equal to such
deficiency by wire transfer of immediately available funds to an account
designated by Consultant within 15 days of the Company’s determination of Net
Profits.

 

ARTICLE V

 

TERMINATION

 

SECTION 5.1. Termination by the Company. At any time prior to the Entitlement
Date, the Company shall have the right to terminate this Agreement upon written
notice to Consultant. In the event that the Company terminates this Agreement
for Cause (as defined in Section 5.2) all of the Company’s obligations under
this Agreement shall terminate effective as of the date of such notice,
including the Company’s obligation to make any payments to Consultant pursuant
to Sections 4.1 and 4.2. In the event that the Company terminates this Agreement
other than termination for Cause, the Company’s obligations pursuant to Sections
4.1 and 4.2 shall survive such termination.

 

SECTION 5.2. Definition of Cause. As used in this Agreement “Cause” shall mean:

 

(a) Any failure, refusal or neglect by Consultant at any time to perform fully
any of Consultant’s material obligations hereunder, if such failure is not cured
and continues for thirty (30) calendar days subsequent to Consultant’s receipt
of written notice thereof from the Company;

 

9



--------------------------------------------------------------------------------

(b) Willful misconduct or gross negligence of any employees or management of
Consultant that is not cured and continues for twenty (20) days after Consultant
receives written notice from the Company that identifies the misconduct,
negligence or actions taken in bad faith in connection with Consultant’s
responsibilities under this Agreement;

 

(c) If at any time Lodwrick Cook (other than in the case of the death or legal
disability) shall (i) cease to materially participate in the provision of the
Consultant Services or (ii) cease to make himself generally available to
management of the Company at reasonable times upon the Company’s reasonable
notice; or

 

(d) Failure to achieve Entitlement prior to January 1, 2013, provided, however,
that such deadline shall be extended by the number of days (if any) that
Entitlement was actually delayed as a direct or indirect result of any failure
of the Company to fund any costs or expenses necessary to obtain the
Entitlements that were included in a budget approved by the Company.

 

SECTION 5.3. Termination by Consultant. In the event that (i) Entitlement has
been achieved, (ii) the Company has received a bona fide offer from a third
party ready, willing and able to purchase, fund and close on all or a portion of
the Lompoc Surface Estate within 90 days at a price that exceeds the
then-current value of the Mineral Rights as determined by PXP’s independent
reserve engineers in accordance with Securities and Exchange Commission
regulations, and (iii) the Company rejects such offer, then Consultant may
terminate this Agreement and shall be entitled to receive 50% of the Entitlement
Fee calculated as if such sale had occurred and any then incurred but unpaid
reimbursable costs. In such event, upon any sale of the Lompoc Surface Estate
the Company shall pay to Consultant the Entitlement Fee less the portion paid
pursuant to the previous sentence.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

OF THE COMPANY

 

The Company hereby represents and warrants to Consultant (except as otherwise
disclosed in writing on the date hereof and prior to the execution and delivery
hereof) as follows:

 

SECTION 6.1. Organization; Authority. The Company is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Company has the requisite power and authority necessary
to execute and deliver this Agreement and to perform and consummate the
transactions contemplated hereunder. The execution, delivery and performance by
the Company of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by the Company and no other action
on the part of the Company is necessary to authorize the execution, delivery and
performance by the Company of this Agreement or the consummation of such
transactions. This

 

10



--------------------------------------------------------------------------------

Agreement has been has been duly authorized, executed and delivered by, and
assuming due authorization by Consultant, is enforceable against the Company,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditor rights and for general equitable principles.

 

SECTION 6.2. No Conflict; Required Filings and Consents. The execution and
delivery of this Agreement by the Company does not, and the performance by the
Company of its obligations hereunder and the consummation of the transactions
contemplated hereby will not, (i) conflict with or violate the Company’s charter
documents, (ii) conflict with or violate any Law applicable to the Company or by
which any property or asset of the Company is bound or (iii) violate any note,
bond, mortgage, indenture, contract, agreement, lease, license, permit or other
instrument or obligation to which the Company is a party or by which the Company
or its properties may be bound, except in the case of (ii) and (iii) for any
conflict or violation that does not materially adversely affect the performance
of the Company’s obligations hereunder or the consummation of the transactions
contemplated hereby.

 

SECTION 6.3. Condition of the Lompoc Surface Estate.

 

(a) Neither Company nor PXP has received any notice of, or has knowledge of, any
pending or threatened taking or condemnation of the Lompoc Surface Estate or any
portion thereof.

 

(b) The Lompoc Surface Estate is free of any right of possession or claim of
right of possession of any party other than the Company, and there are no leases
or occupancy agreements currently affecting any portion of the Lompoc Surface
Estate, except for easements and for any such rights, claims, leases or
agreements relating to the Mineral Rights.

 

(c) Neither the Company nor PXP has received a notice of, or has knowledge of,
any material violations of law, municipal or county ordinances, or other legal
requirements with respect to the Lompoc Surface Estate or with respect to the
use, occupancy or construction thereon.

 

(d) There are no purchase contracts or option agreements affecting the Lompoc
Surface Estate.

 

(e) PXP will transfer to the Company fee title to the Lompoc Surface Estate as
soon as practicable after the date hereof, but in any event no later than the
Entitlement Date.

 

(f) Neither the Company nor PXP is a party to any litigation, arbitration, or
administrative proceeding affecting the Lompoc Surface Estate or the Company’s
ability to perform its obligations hereunder and to the knowledge of Company, no
such litigation, arbitration or administrative proceeding is threatened.

 

(g) The Company has provided Consultant with the Phase I environmental report
prepared on the Lompoc Surface Estate and other than related to PXP’s oil and
gas operations, to the Company’s knowledge there are no Hazardous Materials
situated on, under or about the Lompoc Surface Estate in violation of applicable
law.

 

11



--------------------------------------------------------------------------------

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

OF CONSULTANT

 

Consultant hereby represents and warrants to the Company (except as otherwise
disclosed in writing on the date hereof and prior to the execution and delivery
hereof) as follows:

 

SECTION 7.1. Organization; Authority. Consultant is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of California. Consultant has the requisite power and authority necessary
to execute and deliver this Agreement and to perform and consummate the
transactions contemplated hereunder. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby by
Consultant have been duly authorized by Consultant, and no other action on the
part of Consultant is necessary to authorize the execution, delivery and
performance of this Agreement or the consummation of such transactions by
Consultant. This Agreement has been duly authorized, executed and delivered by,
and assuming due authorization by the Company, is enforceable against
Consultant, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditor rights, and for general equitable principles whether
applied in a proceeding at law or in equity.

 

SECTION 7.2. No Conflict; Required Filings and Consents. The execution and
delivery of this Agreement by Consultant does not, and the performance by
Consultant of its obligations hereunder and the consummation of the transactions
contemplated hereby will not, (i) conflict with or violate the organizational or
governing documents of Consultant, (ii) conflict with or violate any Law
applicable to Consultant or by which any property or asset of Consultant is
bound or (iii) result in any violation pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which Consultant is a party or by which Consultant
or any of its properties may be bound, except in the case of (ii) and (iii) for
any conflict or violation that does not materially adversely affect the
performance of Consultant’s obligations hereunder or the consummation of the
transactions contemplated hereby.

 

SECTION 7.3. Lompoc Surface Estate. Consultant agrees that (i) it has had the
opportunity to perform any inspections, tests and/or studies that it desired or
deemed necessary or appropriate in order to determine the suitability of the
Lompoc Surface Estate for the Company’s intended use thereof, and (ii) it has
had the opportunity to review all instruments, records, documents, and studies
concerning the Lompoc Surface Estate (including zoning, ordinances and
regulations and any other laws, ordinances or governmental regulations
restricting or regulating the use, occupancy or enjoyment of the Lompoc Surface
Estate) which it deemed appropriate or advisable to review. Consultant also
acknowledges that it has relied and will be relying on the advice of its own
consultants and advisors that in its sole discretion it has deemed appropriate
concerning its execution of this Agreement, the development of the Lompoc
Surface Estate and the viability and suitability of the Lompoc Surface Estate
for the Company’s intended uses.

 

12



--------------------------------------------------------------------------------

SECTION 7.4. Other Agreements. All arrangements and agreements between
Consultant and and any non-affiliated third party relating to the Lompoc Surface
Estate and/or any amounts which may become payable pursuant to this Agreement
have been disclosed to the Company and are set forth on Schedule 7.4 hereto, and
Consultant hereby agrees to disclose to the Company any such arrangements or
agreements upon entering into such arrangements or agreements.

 

SECTION 7.5. “AS-IS” CONSULTANT ACKNOWLEDGES AND AGREES THAT, NONE OF PXP,
DEVELOPMENTCO OR THE COMPANY HAS MADE, DOES MAKE OR WILL MAKE (AND EACH OF PXP,
DEVELOPMENTCO AND THE COMPANY HEREBY SPECIFICALLY NEGATES AND DISCLAIMS) ANY
REPRESENTATIONS, WARRANTIES, OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER,
WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO,
CONCERNING OR WITH RESPECT TO ANY MATTER (EXCEPT FOR EXPRESS REPRESENTATIONS AND
WARRANTIES IN THIS AGREEMENT), INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO
ANY OF THE FOLLOWING MATTERS CONCERNING THE LOMPOC SURFACE ESTATE: (I) VALUE OR
ANY ANTICIPATED SALE PRICES OF LOTS OR OTHER PORTIONS THEREOF; (II) REVENUE TO
BE DERIVED; (III) SUITABILITY FOR ANY AND ALL ACTIVITIES AND USES, INCLUDING THE
POSSIBILITIES FOR FUTURE DEVELOPMENT; (IV) HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE; (V) NATURE,
QUALITY OR CONDITION, INCLUDING WATER, SOIL AND GEOLOGY; (VI) COMPLIANCE WITH
ANY LAWS, RULES, ORDINANCES OR REGULATIONS; (VII) MANNER OR QUALITY OF THE
CONSTRUCTION OR MATERIALS, IF ANY; (VIII) COMPLIANCE WITH ANY ENVIRONMENTAL
PROTECTION, POLLUTION, ENDANGERED SPECIES OR LAND USE LAWS, RULES, REGULATIONS,
ORDERS OR REQUIREMENTS, INCLUDING BUT NOT LIMITED TO, THE AMERICANS WITH
DISABILITIES ACT OF 1990, HEALTH & SAFETY CODE, WATER POLLUTION CONTROL ACT,
RESOURCE CONSERVATION AND RECOVERY ACT, ENVIRONMENTAL PROTECTION AGENCY
REGULATIONS, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND
LIABILITY ACT OF 1980, AS AMENDED, THE RESOURCE CONSERVATION AND RECOVERY ACT OF
1976, THE CLEAN WATER ACT, THE SAFE DRINKING WATER ACT, THE HAZARDOUS MATERIALS
TRANSPORTATION ACT, THE TOXIC SUBSTANCE CONTROL ACT; (IX) PRESENCE OR ABSENCE OF
HAZARDOUS MATERIALS AT, ON, UNDER, OR ADJACENT TO THE LOMPOC SURFACE ESTATE,
(X) CONTENT, COMPLETENESS OR ACCURACY OF ANY DOCUMENTS PROVIDED TO CONSULTANT BY
PXP, DEVELOPMENTCO OR THE COMPANY OR OTHERS OR ANY TITLE REPORT, TITLE
COMMITMENT OR SURVEY; (XI) CONFORMITY OF ANY IMPROVEMENTS TO ANY PLANS OR
SPECIFICATIONS; (XII) CONFORMITY TO PAST, CURRENT OR FUTURE APPLICABLE ZONING OR
BUILDING REQUIREMENTS; (XIII) DEFICIENCY OF ANY UNDERSHORING; (XIV) DEFICIENCY
OF ANY DRAINAGE; (XV) POSSIBLE LOCATION IN, ON OR NEAR AN EARTHQUAKE FAULT LINE,

 

13



--------------------------------------------------------------------------------

LIQUEFACTION AREA, FLOOD AREA, FIRE HAZARD OR OTHER HAZARDOUS AREA; OR (XVI)
EXISTENCE OF LAND USE, ZONING OR BUILDING ENTITLEMENTS OR (XVII) ANY MATTER
RELATING TO THE SUBSURFACE RIGHTS, OIL OPERATIONS OR OTHER RIGHTS RETAINED BY
PXP. CONSULTANT FURTHER ACKNOWLEDGES AND AGREES THAT TO THE MAXIMUM EXTENT
PERMITTED BY LAW (EXCEPT FOR EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN
THIS AGREEMENT), THE CONDITION OF THE LOMPOC SURFACE ESTATE AND ANY OTHER
RELATED MATTERS HAS BEEN MADE IN/ON AN “AS IS” CONDITION AND BASIS WITH ALL
FAULTS, AND THAT NONE OF PXP, DEVELOPMENTCO OR THE COMPANY HAS ANY OBLIGATIONS
TO MAKE REPAIRS, REPLACEMENTS OR IMPROVEMENTS.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.1. Entire Agreement. This Agreement, together with the exhibits and
schedules hereto and the certificates, documents, instruments and writings that
are delivered pursuant hereto constitutes the entire agreement and understanding
of the parties in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties, written
or oral, to the extent they relate in any way to the subject matter hereof.
There are no third party beneficiaries having rights under or with respect to
this Agreement except that PXP and DevelopmentCo, and Lodwrick Cook with respect
to the consulting fee to be paid to him pursuant to (ix) of the definition of
“Costs” herein, are express intended third party beneficiaries of this Agreement
and shall be entitled to the benefits of and to enforce the terms of this
Agreement.

 

SECTION 8.2. Successors; Etc. All of the terms, agreements, covenants,
representations, warranties, and conditions of this Agreement are binding upon,
and inure to the benefit of and are enforceable by, the parties and their
respective successors. Consultant shall not, and hereby expressly waives any
right to, assign, directly or indirectly, any of its rights under this Agreement
or to file or record this Agreement or any notice hereof or any notice of any
action hereon in any public records or give any notice to or make any claim or
demand with respect to this Agreement to, in or against any third party or any
escrow.

 

SECTION 8.3. Notices. All notices, requests, demands, claims and other
communications hereunder will be in writing. Any notice, request, demand, claim
or other communication hereunder will be deemed duly given if (and then three
(3) business days after) it is sent by registered or certified mail, return
receipt requested, postage prepaid, and addressed to the intended recipient as
set forth the signature pages hereto. Any party may send any notice, request,
demand, claim, or other communication hereunder to the intended recipient at the
address set forth above using any other means (including personal delivery,
expedited courier, messenger service, telecopy, telex, ordinary mail, or
electronic mail), but no such notice, request, demand, claim, or other
communication will be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any party may change the address
to which notices, requests, demands, claims, and other communications hereunder
are to be delivered by giving the other parties notice in the manner herein set
forth, or may require the delivery of up to one additional copy.

 

14



--------------------------------------------------------------------------------

SECTION 8.4. Specific Performance. Each party acknowledges and agrees that the
other party would be irreparably damaged if any provision of this Agreement is
not performed in accordance with its specific terms or is otherwise breached.
Accordingly, each party agrees that the other parties will be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to specifically enforce this Agreement and its terms and
provisions in any action instituted in any court of the United States or any
state thereof having jurisdiction over the parties in the matter, subject to
this Section 8.4 and Section 8.7, in addition to any other remedy to which such
party may be entitled, at law or equity. .

 

SECTION 8.5. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.

 

SECTION 8.6. Headings. The section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

 

SECTION 8.7. Governing Law and Dispute Resolution.

 

(a) This Agreement and the performance of the transactions contemplated hereby
and the obligations of the parties hereunder will be governed by and construed
in accordance with the laws of the State of California, without giving effect to
any choice of law principles.

 

(b) The parties agree that any and all disputes, claims or controversies arising
out of or relating to this Agreement shall be first submitted to JAMS or its
successor, for mediation, and if the matter is not resolved through mediation,
then it shall be submitted to JAMS, or its successor, for final and binding
arbitration pursuant to the arbitration clause set forth below. Either party may
commence mediation by providing to JAMS and the other party a written request
for mediation, setting forth the subject of the dispute and the relief
requested. The parties will cooperate with JAMS and with one another in
selecting a mediator from JAMS panel of neutrals, and in scheduling the
mediation proceedings. The parties covenant that they will participate in the
mediation in good faith, and that they will share equally in its costs. All
offers, promises, conduct and statements, whether oral or written, made in the
course of the mediation by any of the parties, their agents, employees, experts
and attorneys, and by the mediator or any JAMS employees, are confidential,
privileged and inadmissible for any purpose, including impeachment, in any
arbitration or other proceeding involving the parties, provided that evidence
that is otherwise admissible or discoverable shall not be rendered inadmissible
or non-discoverable as a result of its use in the mediation. Either party may
initiate arbitration with respect to the matters submitted to mediation by
filing a written demand for arbitration at any time following the initial
mediation session or 45 days after the date of filing the written request for
mediation, whichever occurs first. The mediation may continue after the
commencement of arbitration if the parties so desire. Unless otherwise agreed by
the parties, the mediator shall be disqualified from serving as arbitrator in
the case.

 

15



--------------------------------------------------------------------------------

The provisions of this clause (b) may be enforced by any Court of competent
jurisdiction, and the party seeking enforcement shall be entitled to an award of
all costs, fees and expenses, including attorneys’ fees, to be paid by the party
against whom enforcement is ordered.

 

(c) Any dispute, claim or controversy arising out of or relating to this
Agreement or the breach, termination, enforcement, interpretation or validity
thereof, including the determination of the scope or applicability of this
agreement to arbitrate, which has failed to be resolved during the mediation
process above shall be determined by arbitration before a panel of three
(3) arbitrators. The arbitration shall be administered by JAMS pursuant to its
Comprehensive Arbitration Rules and Procedures (Streamlined Arbitration Rules
and Procedures). Unless the parties agree otherwise, the place of arbitration
shall be Los Angeles, California. The arbitrators shall not be empowered to
award any form of exemplary or punitive damages. As part of any arbitral award
pursuant to this paragraph, the arbitrators shall render a reasoned award. The
parties consent to judgment on such award being entered in any court having
jurisdiction.

 

(d) Each party is required to continue to perform its obligations under this
Agreement pending final resolution of any dispute.

 

(e) Should any party hereto institute any arbitration proceedings permitted
under this Section 8.7, the prevailing party (as determined by the arbitral
panel) shall be entitled to recover costs of the arbitration proceeding and
reasonable attorneys’ fees to be fixed by the arbitral panel.

 

(f) Any judicial proceedings permitted to be brought with respect to this
Agreement shall be brought in any state or federal court of competent
jurisdiction in the State of California, and the parties generally and
unconditionally accept the exclusive jurisdiction of such courts. The parties
waive, to the fullest extent permitted by applicable Law, any objection which
they may now or hereafter have to the bringing of any such action or proceeding
in such jurisdiction.

 

SECTION 8.8. Amendments and Waivers. No amendment, modification, replacement,
termination or cancellation of any provision of this Agreement will be valid,
unless the same will be in writing and signed by each party hereto. Neither any
failure nor any delay by any party in exercising any right, power or privilege
under this Agreement will operate as a waiver of such right, power or privilege,
and no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege or the
exercise of any other right, power or privilege. To the maximum extent permitted
by applicable law, (a) no claim or right arising out of this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other party; (b) no waiver that
may be given by a party will be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on one party will be deemed to
be a waiver of any obligation of that party or of the right of the party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement.

 

SECTION 8.9. Severability. The provisions of this Agreement are severable, and
the invalidity of any provision shall not affect the validity of any other
provision.

 

16



--------------------------------------------------------------------------------

SECTION 8.10. Expenses. Except as otherwise expressly provided in this
Agreement, each party will bear its own costs and expenses incurred in
connection with the negotiation and preparation of this Agreement.

 

SECTION 8.11. Construction. This Agreement will be deemed to have been drafted
by both parties thereto and will not be construed against either party as the
draftsperson hereof. “Including” or “include” or “includes” or “including
without limitation” means “including without limitation”.

 

SECTION 8.12. Incorporation of Exhibits, Annexes and Schedules. The exhibits,
annexes, schedules, and other attachments identified in this Agreement are
incorporated herein by reference and made a part hereof.

 

SECTION 8.13. Remedies. Except as expressly provided herein, the rights,
obligations and remedies created by this Agreement are cumulative and in
addition to any other rights, obligations, or remedies otherwise available at
law or in equity. Except as expressly provided herein, nothing herein will be
considered an election of remedies.

 

SECTION 8.14. Other Business Interests/No Fiduciary Duty. The parties and their
respective members and affiliates may engage, directly or indirectly, without
consent of the other parties, in other business opportunities or arrangements,
independently or with others, including those competitive with the Company,
regardless of geographic location, and without any duty or obligation to offer
or account to the other parties. Without limitation, PXP owns the Mineral Rights
which now and may hereafter burden the Lompoc Surface Estate and Consultant
acknowledges its understanding that PXP shall be free to exploit the same in any
manner even if it would be harmful to the Company’s interests in the Lompoc
Surface Estate or hinder, delay or prevent the Entitlement or development
thereof and/or Consultant’s ability to earn any (or the amount, if any)
Entitlement Fee. Consultant acknowledges its understanding that PXP will have
conflicts of interests arising from its other business interests, including the
Mineral Rights. Further, PXP and the Company are free to act in their own best
interests and in accordance with their respective sole and absolute discretion
as to all aspects of the Lompoc Surface Estate, including the Entitlement,
development, budgeting, scheduling, financing and/or sale thereof,
notwithstanding any adverse impact on Net Profits. Without limiting the
foregoing or any other provision of this Agreement, Consultant specifically
acknowledges its understanding that the Company and PXP may elect to delay
providing funding for the Entitlement and development process at any time and/or
elect to delay the development of the Lompoc Surface Estate for residential
purposes despite whether any such delay or abandonment could impact the timing
and amount of Entitlement Fees (if any) payable hereunder. Further, nothing
herein is intended to create a partnership, joint venture, agency, or other
relationship creating fiduciary or quasi-fiduciary duties and obligations or to
impose any duty, obligation, or liability that would arise therefrom with
respect to any or all of the parties or their Affiliates or any permitted
assigns. Neither party shall be deemed to be a fiduciary to the other party. To
the full extent permitted by law, the parties waive any such fiduciary
obligations as might have otherwise applied.

 

17



--------------------------------------------------------------------------------

[Signature page follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, all as of the date first
written above.

 

COOK HILL PROPERTIES LLC By:  

/s/ Lodwrick M. Cook

--------------------------------------------------------------------------------

Name:   Lodwrick M. Cook Title:   Managing Member Copy of any notices, requests,
demands, claims and other communications to be sent to: 9355 Wilshire Boulevard,
4th Floor Beverly Hills, CA 90210 Attn: Gerry Ginsberg LOMPOC LAND COMPANY LLC
By its Sole Member: Plains Exploration and Production Company By:  

/s/ John F. Wombwell

--------------------------------------------------------------------------------

Name:   John F. Wombwell Title:  

Executive Vice President, General

Counsel and Secretary

Copy of any notices, requests, demands, claims and other communications to be
sent to: Plains Exploration & Production Company 700 Milam, Suite 3100 Houston,
TX 77002 Attn: John F. Wombwell

 

19



--------------------------------------------------------------------------------

EXHIBIT A

 

PARCEL MAP INCLUDING LOMPOC SURFACE ESTATE

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A.1

 

LEGAL DESCRIPTION OF REAL PROPERTY

WHICH INCLUDES LOMPOC SURFACE ESTATE

 

That portion of the Rancho Mission de La Purisima, in the County of Santa
Barbara, State of California, being the First Parcel described in a deed granted
to the Union Oil Company of California, recorded April 30, 1903 in Book 89, Page
200 of Deeds, Government Lots 1, 2 and 3 of Section 27, Government Lots 1 and 2
Section 34 and Government Lots 1 and 2 of Section 35, Township 8 North, Range 34
West, San Bernardino Meridian according to the Official Plat thereof on the file
in the General Land Office.

 

Except therefrom that portion of said land granted to the Union Oil Company of
California that lies easterly of the westerly line of the land described in a
deed granted to the County of Santa Barbara, recorded June 7, 1932 in Book 265,
Page 272 of Official Records.

 

Also excepting therefrom that portion of said land that lies within the
boundaries of the land described in a deed granted to the State of California
and recorded July 6, 1981 as Instrument No. 81-27447 of Official Records.

 

Also excepting therefrom that portion of said land that lies within the
boundaries of the land described in a deed granted to the State of California
and recorded June 20, 1991 as Instrument No. 91-038941 of Official Records.

 

Also excepting therefrom that portion of said land described as last exception
to “Parcel A” and shown as the 100 acre exception on Sheet 7 of 7 of Exhibit A
in a deed granted to the State of California and recorded June 20, 1991 as
Instrument No. 91-038941 of Official Records.

 

A.1-1



--------------------------------------------------------------------------------

EXHIBIT B

 

LEGAL DESCRIPTION OF MINERAL RIGHTS

 

“Mineral Rights” means

 

  (1) all oil, gas and other hydrocarbon substances, and all other mineral and
otherwise valuable substances, in the Lompoc Surface Estate or under the Lompoc
Surface Estate or which may be produced therefrom; and the sole and exclusive
right to the possession, use, development and improvement of the surface and all
subsurface depths thereof as may be necessary or convenient to surveying,
prospecting and exploring for, producing, storing, treating, and transporting
any and all such substances; including operations (and such possession, use,
development and improvement of the surface and all subsurface depths thereof as
may be necessary or convenient to operations) by means and in a manner now known
or unknown; and, further, including the exclusive right to mine or drill from
the surface of, or into or through the subsurface of, any part of the Lompoc
Surface Estate in connection with operations incidental to surveying,
prospecting and exploring for, producing, storing, treating, and transporting
any and all such substances within and from any and all other lands; and,
further, including the exclusive right to the possession, use, development and
improvement of the surface and all subsurface depths thereof as may be necessary
or convenient to surveying, prospecting and exploring for, producing, storing,
treating, and transporting any and all such substances within and from any and
all lands other than and in addition to the Lompoc Surface Estate (all of which
are hereinafter referred to and included within the “Mineral Interest” in the
Lompoc Surface Estate); and

 

  (2) all of PXP’s existing right, title and interest in, to and under any and
all oil and gas leases affecting all or any part of the Lompoc Surface Estate
(which, if any, are hereinafter referred to collectively as the “Leases”);

 

  (3) all right, title and interest of PXP in, to and under easements, tangible
and intangible personal property, facilities, fixtures, equipment, rights and
benefits incidental and appurtenant to the ownership, use or operation of any
part of the Mineral Interest, under the Leases or otherwise, within all or any
part of the Lompoc Surface Estate or other lands, or both, including, without
limitation:

 

  (a) all contracts and agreements whether recorded or unrecorded in existence
at the Effective Date, which affect any part of the Mineral Interest in the
Lompoc Surface Estate, or other lands, or any of the Leases; and

 

  (b) all facilities and equipment (whether active or inactive) customarily used
directly in the production of crude oil, natural gas, casinghead gas,
condensate, sulphur, natural gas liquids, plant products and other liquid or
gaseous hydrocarbon substances (including CO2), and all other minerals of every
kind and character attributable to PXP’s interest in any part of the Lompoc
Surface Estate, or other lands, or any of the Leases (collectively,
“Hydrocarbons”), including but not limited to wells (whether plugged or
unplugged), injection

 

B-1



--------------------------------------------------------------------------------

     facilities, disposal facilities, equipment, fixtures, incidentals and
appurtenances, facilities and personal property of any kind (including, but not
limited to, tubing, casing, wellheads, pumping units, production units,
compressors, valves, meters, flowlines, pipelines and other lesser piping,
tanks, heaters, separators, dehydrators, pumps, injection units, gates and
fences, field separators, liquid extractors, compressors, LACT units; plants,
tanks and the like); and

 

  (c) presently existing pooling, unitization and communitization agreements or
other operating agreements and the right, title and interest of PXP in and to
the units created thereby (including without limitation all units formed under
orders, regulations, rules or other official acts of any governmental entity,
agency or officer) related, incidental or appurtenant to the Mineral Interest in
any part of the Lompoc Surface Estate, or other lands, or any of the Leases; and

 

  (d) exclusive and non-exclusive rights to the use and occupancy of land,
including, without limitation, tenements, appurtenances, surface leases,
easements, permits, licenses, franchises, servitudes and rights-of-way
appertaining, belonging, affixed or incidental to or used in connection with the
ownership of the Mineral Interest, or operations incidental to the enjoyment of
the Mineral Interest, in any part of the Lompoc Surface Estate, or other lands,
or any of the Leases, whether recorded or unrecorded; and

 

  (e) licenses, authorizations, permits, variances and similar rights and
interests, and other rights, privileges, benefits and powers conferred upon the
owner of the Mineral Interest, or operations incidental to the enjoyment of the
Mineral Interest, in any part of the Lompoc Surface Estate, or other lands, or
upon the holder of any of the Leases, including, without limitation, all claims
causes of action, insurance policies or proceeds therefrom, appertaining,
belonging, affixed or incidental to or held or exercised in connection with the
Mineral Interest in any part of the Lompoc Surface Estate, or other lands, or
any of the Leases; and

 

  (f) general operating records, well files (including applicable well logs and
production data), lease files, land files, environmental compliance files,
regulatory reports and certificates, abstracts and title work appertaining,
belonging or incidental to the Mineral Interest in any part of the Lompoc
Surface Estate, or other lands, or any of the Leases; and

 

all easements and rights-of-way of any kind or nature standing in the name of,
reserved by or granted by PXP, PXP’s predecessors, subsidiaries or affiliates or
any predecessor, subsidiary or affiliate, related to the Lompoc Surface Estate,
whether or not such rights appear of record and whether or not identifiable by
inspection of the real property, and all equipment, pipelines, powerlines and
other facilities used in association with such easements and rights-of-way.

 

B-2



--------------------------------------------------------------------------------

SCHEDULE 7.4

 

THIRD PARTY AGREEMENTS

 

Consultant is in discussions with the Ezralow Company and John Markley pursuant
to which it expects to enter into an agreement to engage both parties to assist
Consultant in performing the services contemplated herein.

 

7.4-1